Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 05/24/2022.  Presently claims 1-5 and 7-20 are pending. Claim 6 has been cancelled.

Response to Arguments
claim objections have been withdrawn based upon applicant’s amendments.
Applicant's arguments filed 05/24/2022 with respect the prior arts of Brinkmann (US20200353475A1) and Richmond (US20190059439A1) have been fully considered but they are not persuasive.

Applicant argued that the prior art of Brinkmann (US20200353475A1) fails to disclose or suggest "a die plate, the die plate including a plurality of sharpened holes and interfacing at a cutting surface with the knife plate, wherein the leading edge of the plurality of knife blades is disposed above the cutting surface disposed between the die plate and the knife plate. Brinkmann does not disclose or suggest that the "arcuate or C-shaped" holes in the cutting plate 14 are "sharpened." There is no disclosure or suggestion that the holes are sharpened anywhere in Brinkmann”.
In response to this argument, the prior art of Brinkmann disclose the cutting plate (14) cutting features (32) holes, the cutting features (32) holes having a cutting edge (56) (paragraphs 0045-0047 and figs.8-9).
Accordingly, this argument is not persuasive.

Applicant argued that the elements (58) of the element (16) of the prior art of Brinkmann are not knife blades, and the Applicant cited a paragraph 0050 to support the argument. 
Further, Applicant submits that the "cutting edges 56" of Brinkman "shear past" the cutting features to cut material. There is nothing in Brinkman that discloses or suggests that the "leading edge of the plurality of knife blades is disposed above the cutting surface disposed between the die plate and the knife plate," as recited in claim 1 (emphasis added). Rather, Brinkmann's "cutting edges" are disposed and create the cutting surface disposed between the "cutting edges 56" and the "cutting plate 14." Brinkmann does not disclose or suggest a "leading edge of the plurality of knife blades is disposed above the cutting surface" where the "cutting surface is disposed between the "die plate and the knife plate".
In response to this argument, the prior art of Brinkmann disclose the cutting arms (58) having a leading edge (62) to perform a shearing action; and 
the shearing action is performed by a cutting blade (see the attached of the definition of shearing action - Google Search);
Further, the leading edge (62) of the cutting arms (58) is disposed above the cutting surface (the top surface of the element (14) that located below element (16)) (paragraphs 0045-0047 and figs.1-4, 8-9 and 15);
wherein the leading edge (figs.1-3 and 15: (62)) of the plurality of knife blades (figs.1-3 and 15: 58) is disposed above the cutting surface disposed between the die plate (figs.1, 4 and 15: (14)) and the knife plate (figs.1, 10 and 15: (16)) (paragraphs 0047-0050).
Accordingly, this argument is not persuasive.

Applicant argued that “with respect to a "transmission," the Patent Office takes "Official Notice" that "it is well known in the art at the time of the invention to use a transmission between the motor and a drive shaft." Applicant respectfully submits that, based on Brinkmann, it was not apparent to use a transmission or desirable to do so at least because Brinkmann fails to disclose a transmission. Therefore, Applicant respectfully requests documentary evidence supporting the assertion of "Official Notice”. 

In response to this argument, both of the cited prior arts Hughes (US5379951A, claim 2) and Richmond (US20190059439A1, paragraph 0121) are disclosed “a transmission”;
Accordingly, this argument is not persuasive.

Applicant argued that the "the grate 112 of Richmond is not a "cutting surface," as recited in claim 1. The grate is merely acting as a size sieve to ensure that cut material is small enough by a "rotatable blade, wires attached to a drive or rotatable shaft, or a grinder comprising a rotatable grinding plate," as discussed in Paragraph [0036] of Richmond. There is nothing in Richmond that discloses or suggests that "holes 114" of "grate 112" in Richmond are "sharpened," as recited in claim 1.
In response to this argument, the prior art of Richmond discloses a grate (112);
And the definition of the grate is “If you grate food such as cheese or carrots, you rub it over a metal tool called a grater so that the food is cut into very small pieces”.

    PNG
    media_image1.png
    1016
    1272
    media_image1.png
    Greyscale
Accordingly, this argument is not persuasive.
















Applicant argued that “there is also nothing in Richmond that discloses or suggests a "leading edge of the plurality of knife blades is disposed above the cutting surface," as recited in claim 1.
In response to this argument, the prior art of Richmond discloses:
the knife plate (fig.4: (134)) including a plurality of knife blades (figs.1 and 10) each including a leading edge (fig.4: the grinding element (134) having a leading edge) (paragraphs 007 and 0104); 
a die plate (figs.4 and 5: the grate (112) having a cutting surface), 
the die plate including a plurality of sharpened holes (fig.5: (114)) and interfacing at a cutting surface (the top surface of the element (112) that located below element (134)) with the knife plate, 
wherein the leading edge of the plurality of knife blades (fig.4: the grinding element (134) having a leading edge) is disposed above the cutting surface disposed between the die plate (figs.4 and 5: the the grate (112) and the knife plate (fig.4: (134)) (paragraph 0075 and 0104).
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richmond (US20190059439A1).

Regarding claim 1, Richmond disclose a machine (abstract), comprising: 
a motor (figs.26-27: (2604)) (paragraph 0115); 
a transmission (paragraph 0121); 
a knife plate (fig.4: (134)) driven by the motor via the transmission, 
the knife plate (fig.4: (134)) including a plurality of knife blades (figs.1 and 10) each including a leading edge (fig.4: the grinding element (134) having a leading edge) (paragraphs 007 and 0104); 
a die plate (figs.4 and 5: the grate (112) having a cutting surface), 
the die plate including a plurality of sharpened holes (fig.5: (114)) and interfacing at a cutting surface (the top surface of the element (112) that located below element (134)) with the knife plate, 
wherein the leading edge of the plurality of knife blades (fig.4: the grinding element (134) having a leading edge) is disposed above the cutting surface disposed between the die plate (figs.4 and 5: the the grate (112) and the knife plate (fig.4: (134)) (paragraph 0075 and 0104).

Regarding claim 16, Richmond disclose wherein the die plate includes a hole of a first diameter (fig.5: (114)) (paragraph 0075).  

Regarding claim 17, Richmond disclose wherein the hole of the first diameter connects to a hole in of a second diameter in the die plate (fig.5: the holes (114) having different size) (paragraph 0075).  

Regarding claim 18, Richmond disclose wherein the motor, the transmission, the knife plate, and the die plate are all centered about a vertical axis (figs.4 and 26-27).  

Regarding claim 19, Richmond wherein at least the knife plate and the die plate are disposed within a cutting chamber (fig.4: (104) or figs.26-27: (2610)) of the machine.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann (US20200353475A1) in view of Hughes (US5379951A).
Regarding claim 1, Brinkmann disclose a machine (abstract), comprising: 
a motor (paragraph 0038); 
a knife plate (figs.1-4 and 10: (16)), 
the knife plate including a plurality of knife blades (figs..1 and 10: (58)) each including a leading edge (figs.1-3 and 15: (62)) (paragraph 0047); 
a die plate (figs.1-4: (14)), 
the die plate including a plurality of sharpened holes (fig.4: the cutting features holes (32) having a cutting edge (56)) and interfacing at a cutting surface (the top surface of the element (14) that located below element (16)) with the knife plate (paragraphs 0045-0047 and figs.1-4, 8-9 and 15).  
wherein the leading edge (figs.1-3 and 15: (62)) of the plurality of knife blades (figs.1-3 and 15: 58) is disposed above the cutting surface disposed between the die plate (figs.1, 4 and 15: (14)) and the knife plate (figs.1, 10 and 15: (16)) (paragraphs 0047-0050).

Brinkmann does not explicitly disclose a transmission and the knife plate (figs.1 and 10: (16)) driven by the motor via the transmission.

Hughes teaches a machine (abstract), comprising: 
a motor (fig.3: (60)) (col.4 last 8 lines-col.5 line 26); 
a transmission (claim 2); 
a knife plate (fig.3: (32)) driven by the motor via the transmission, the knife plate including a plurality of knife blades (fig.5 (80)); 
a die plate (fig.3: (46)), the die plate including a plurality of holes (fig.3: (48)) and interfacing at a cutting surface (fig.5: 80)) with the knife plate.  

Both of the prior arts of Brinkmann and Hughes are related to a machine for reducing the size of feed material
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Brinkmann to have a transmission as taught by Hughes thereby having the knife plate driven by the motor via the transmission, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Brinkmann disclose wherein the plurality of knife blades each include a first compression surface (fig.11: (74)) (paragraph 0053).  

Regarding claim 3, Brinkmann disclose wherein the plurality of knife blades each include a second compression surface (fig.11: (72)).  

Regarding claim 4, Brinkmann disclose wherein the first compression surface (fig.11: (74)) is disposed at an angle to a cutting edge (fig.11: (76)) of each of the plurality of knife blades.  

Regarding claim 5, Brinkmann disclose wherein the second compression surface (fig.11: (72)) is disposed at an angle to a cutting edge (fig.11: (76)) of each of the plurality of knife blades.  

Regarding claim 7, Brinkmann disclose wherein the first leading edge is a sharpened edge (figs.1-3 and 15: (62)).  

Regarding claim 8, Brinkmann disclose wherein the first leading edge (figs.1-3 and 15: (62)) of the knife blade is disposed at a height above the die plate (figs.1, 3 and 5: (14)).  

Regarding claim 9, Brinkmann disclose wherein a bottom of the first leading edge begins a first compression surface (fig.11: (76)).  

Regarding claim 10, Brinkmann disclose wherein each of the plurality of the knife blades includes a second leading edge (fig.11: the top leading edge of the element (72)).  

Regarding claim 11, Brinkmann disclose wherein the second leading edge begins a second compression surface (fig.11: the top leading edge of the element (72)).  

Regarding claim 12, Brinkmann disclose wherein the cutting surface interfacing with the die plate is a cutting edge (fig.11: (74)) of each of the plurality of the knife blades (figs.1, 3 and 11: (58)) which is driven against an impact surface on the die plate (figs.1 and 3: (14)).  

Regarding claim 13, Brinkmann disclose wherein the plurality of holes in the die plate include one or more sharpened surfaces (figs.7-8: left and right elements cutting edge (56)) (paragraph 0045-0047).  

Regarding claim 14, Brinkmann disclose wherein the plurality of sharpened holes (fig.4: the cutting features holes (32) having a cutting edge (56)) in the die plate include two or more sharpened surfaces (figs.7-8: left and right elements cutting edge (56)).  

Regarding claim 15, Brinkmann disclose wherein the two or more sharpened surfaces are on opposing sides of the plurality of holes (figs.7-8: left and right elements (32)).  

Regarding claim 16, Brinkmann disclose wherein the die plate includes a hole of a first diameter (see fig.6 below).  

Regarding claim 17, Brinkmann disclose wherein the hole of the first diameter connects to a hole in of a second diameter in the die plate (see fig.6 below).  

    PNG
    media_image2.png
    621
    778
    media_image2.png
    Greyscale











Regarding claim 20, Hughes teaches wherein the machine includes one or more of an infeed hopper (col.6 line 5; figs.1 and 10: (10)) and a discharge hopper (claim 14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725                                                                                                                                                                                             
/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725